Exhibit VERSO Verso Paper Suite 100 6775 Lenox Center Court Memphis TN 38115-4431 T 901 419-7300 F 901 419-7129 www.versopaper.com Executive Employees CONFIDENTIALITY AND NON-COMPETITION AGREEMENT This Confidentiality and Non-Competition Agreement ("Agreement") is entered into by and between Verso Paper Holdings LLC, a Delaware limited liability company ("Verso Paper"), and Peter H. Kesser ("Employee"), to allow Employee to have access to certain valuable competitive information and business relationships of Verso Paper while also providing protection for such information and relationships. WHEREAS, Verso Paper is willing to employ Employee in the position of Vice President, General Counsel and Secretary, and Employee is willing to accept such employment upon the terms and conditions set forth herein; and, WHEREAS, Verso Paper is willing to provide Employee with certain benefits, as set forth herein, even after the employment relationship with Employee has ended in order to protect its valuable competitive information and business relationships; and WHEREAS, after having ample opportunity to discuss, negotiate, and revise as necessary, the parties are willing to enter into this Agreement; NOW, THEREFORE, the parties hereto agree as follows: 1.
